 

Exhibit 10.1

 

IMS Health Incorporated

Employee Protection Plan and Summary Plan Description

As Amended and Restated Effective January 1, 2014

I. Administrative Information

Plan Administration

The Employee Benefits Committee (the "Committee"), a committee of management
employees of IMS Health Incorporated (the "Corporation"), is named as the Plan
Administrator under the IMS Health Incorporated Employee Protection Plan (the
"Plan"). As such, it has the exclusive right, power and authority to interpret
the provisions of the Plan and to conclusively decide any questions arising in
connection with the administration of, and any claim for severance benefits
under, the Plan. All such determinations by the Plan Administrator shall be
final and binding on all parties. Without limiting the generality of the
foregoing, such authority shall include the discretionary power:

·To make and enforce such rules and regulations as the Plan Administrator deems
necessary or proper for the efficient administration of the Plan;

·To interpret the Plan, the Plan Administrator's interpretation of the Plan to
be final and conclusive on all persons claiming benefits under the Plan;

·To decide all questions, including questions of fact, concerning the Plan and
the eligibility of any person to participate in, and receive benefits under, the
Plan;

·To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan; and

·To establish procedures, forms and time frames with respect to elections and
other matters under the Plan.

Right to Amend and Terminate

The Corporation currently intends to continue the Plan indefinitely, but
reserves the right to amend, modify, or terminate any and all provisions of the
Plan and any benefits payable under the Plan at any time without further
obligation; provided, however, that during a Change in Control Period, the
Corporation may not terminate the Plan, nor may the Corporation modify or amend
the Plan in a manner that reduces the compensation or benefits otherwise payable
under the Plan, nor may the Corporation modify or amend the Plan in a manner
that materially adversely affects the rights of a person who has started to
receive compensation or benefits under the Plan. Any amendment, modification or
termination of the Plan may be made by action of the Corporation's Board of
Directors, the Committee or their delegatees.

Not an Employment Contract

Participation in the Plan does not confer any rights to continued employment
with the Corporation or any of its subsidiaries or affiliates.

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Non-Assignment of Benefit

Benefits under the Plan may not be assigned, pledged or otherwise transferred.
If, for example, an employee owes money to someone, he or she may not give that
person the right to collect from the Plan any benefit which may be payable.

Prior Policies

Except for any restrictive covenant, confidentiality and/or arbitration or
dispute resolution agreements entered into by an employee and the Corporation
(which agreements shall remain in full force and effect), this Plan supersedes
any and all prior severance plans, policies, arrangements, or practices of the
Corporation (whether written or unwritten, express or implied) relating to any
subject matter covered by the Plan. Notwithstanding the preceding sentence, the
Plan does not affect the severance provisions of (a) any written individual
employment agreement between an employee and the Corporation which results in
such employee not being an Eligible Employee hereunder; (b) any
change-in-control agreement; and (c) any other agreement entered into between an
employee and the Corporation which expressly supersedes the provisions of this
Plan (i.e., by naming this Plan) and which remains in effect at the date of such
employee's termination of employment.

Offsets and Termination of Severance Benefits

Benefits payable under the Plan are not intended to duplicate such benefits as
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, the requirements of any works
council or labor organization or applicable laws, such as the WARN Act. Should
such other benefits be payable, your benefits under this Plan will be reduced
accordingly or, alternatively, benefits previously paid under this Plan will be
treated as having been paid to satisfy such other benefit obligations. In either
case, the Plan Administrator, in its sole discretion, will determine how to
apply this provision and may override other provisions in this Plan in doing so.

The "Salary Continuation Period" described below will end and salary and
benefits payable under this Plan will cease upon the earlier of: (a) the end of
the Salary Continuation Period; (b) your reemployment by the Corporation or any
subsidiary or affiliate of the Corporation; or (c) your earning compensation
under any employment or compensatory arrangement for services provided to any
party other than the Corporation (including as an employee, consultant, sole
proprietor, security holder, or otherwise in an arrangement in which anything of
value is earned or accrued based on your services).

If you are reemployed by the Corporation after having received Salary
Continuation under the Plan or any previous severance plan of the Corporation or
its predecessor companies, any Years of Service taken into account for purposes
of determining such Salary Continuation will be disregarded in determining any
future Salary Continuation or Benefits Continuation to which you may become
entitled upon a subsequent Eligible Termination.

 

 

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Claims Procedures

Your local Human Resources department reviews and authorizes the payment of
benefits under this Plan for those employees who qualify under the provisions of
the Plan. No claim forms need be submitted. Questions regarding the payment of
Plan benefits should be directed to your local Human Resources department. If
you feel that you are not receiving benefits that are due, you must notify the
Plan Administrator in writing. If the claim for benefits is denied (in whole or
in part), you will be notified electronically or in writing within 90 days (180
days if the Plan Administrator notifies you within the 90-day period of a need
for an extension) of receiving the claim. The notice of denial will state the
reason for the denial, the pertinent Plan provisions upon which the denial is
based, any additional information which may be needed and the reason such
additional information (if any) is needed. In addition, you will be given an
explanation of the Plan's claims review procedures and the time limits
applicable to such procedures, including a statement that you have a right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") following an adverse benefit
determination on review.

If you wish to have a denied claim further reviewed, you must send a written
request for review to the Plan Administrator at 83 Wooster Heights Road.
Danbury, CT 06810, within 60 days after your initial claim is denied. You may
submit written comments, documents, records and other information relating to
the claim to the Plan Administrator. Your claim for review will be given a full
and fair review that takes into account all comments, documents, records and
other information submitted that relates to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination.

The Plan Administrator will render a decision on the claim no later than 60 days
after its receipt of your request for review. However, if the Plan Administrator
finds it necessary, due to special circumstances, to extend this period and
notifies you electronically or in writing, the decision will be rendered as soon
as practicable, but in no event later than 120 days after your request for
review. The Plan Administrator's decision will be provided electronically or in
writing. Such decision will be written in a manner calculated to be understood
by you and will include specific reasons for the decision, specific references
to the pertinent Plan provisions on which the decision is based, a statement
that you have a right to bring a civil action under Section 502(a) of ERISA and
that you are entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to your claim for benefits. A document is relevant to your claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

You may not institute any action or proceeding in any state or federal court of
law or equity, or before any administrative tribunal or arbitrator, for a claim
for benefits under the Plan until you have first exhausted the procedures set
forth above. No action or proceeding at all may be brought in state or federal
court or before any administrative tribunal or arbitrator for benefits under
this Plan after one year from the date of the Plan Administrator's final
decision on your claim as described above.

- 3 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Statement of ERISA Rights

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Examine, without charge, at the Plan Administrator's office, all Plan documents,
including copies of all documents filed by the Plan with the U.S. Department of
Labor, such as detailed annual reports and Plan descriptions.

Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may request a
reasonable charge for the copies.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of employee benefit plans. The
people who operate your Plan, called "fiduciaries," have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may
discriminate against you in any way for the purpose of preventing you from
obtaining a benefit or exercising your rights under ERISA. If your claim for
benefits is denied in whole or in part you must receive a written explanation of
the reasons for the denial. You have the right to have the Plan Administrator
review and reconsider your claim.

Under ERISA, there are steps you can take to enforce your rights. For instance,
if you request materials from the Plan and do not receive them within 30 days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court but any such suit must be filed within one year from the date of
the Plan Administrator's final decision on your claim. If it should happen that
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact your local Human
Resources department. If you have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

Right to Withhold Taxes

The Corporation may cause such amounts to be withheld from any payment made
under the Plan as it determines necessary to fulfill any federal, state or local
wage or compensation withholding requirements.

- 4 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Unfunded Plan

The Corporation will make all payments under the Plan, and pay all expenses of
the Plan, from its general assets. Nothing contained in the Plan will give any
employee any interest in any property of the Corporation or any of its
subsidiaries or affiliates.

Governing Law

The provisions of the Plan will be construed, administered and enforced
according to applicable federal law and the laws of the State of Connecticut,
without regard to its conflict of law rules and with regard to its statutes of
limitations.

Compliance with Section 409A

Interpretation Consistent with Section 409A

Anything in this Plan to the contrary notwithstanding, the terms of this Plan
shall be interpreted and applied in a manner consistent with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the Treasury regulations thereunder (the "Regulations") and the Corporation
shall have no right to accelerate or make any payment under this Plan except to
the extent permitted under Section 409A of the Code. The Corporation shall have
no obligation, however, to reimburse any employee for any tax penalty or
interest payable or provide a gross-up payment in connection with any tax
liability of such employee under Section 409A of the Code except that this
provision shall not apply in the event of the Corporation's negligence or
willful disregard in its interpretation of the application of Section 409A of
the Code and the Regulations to the Plan, which negligence or willful disregard
causes a Plan participant to become subject to a tax penalty or interest payable
under Section 409A of the Code, in which case the Corporation will reimburse the
participant on an after-tax basis for any such tax penalty or interest not later
than the last day of the participant's taxable year next following the
participant's taxable year in which the participant remits the applicable taxes
and interest.

Exemptions from Section 409A

A Plan participant's right to salary continuation payments under this Plan shall
be treated at all times as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the

Regulations. It is intended that: (a) all payments made under this Plan on or
before the 15th day of the third month following the end of the participant's
taxable year in which the participant terminates employment shall be exempt from
compliance with Section 409A of the Code pursuant to the exception for
short-term deferrals set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations (the "Exempt Short-Term Deferral Payments"); and (b) payments under
this Plan, in excess of the Exempt Short-Term Deferral Payments, that are made
on or before the last day of the second taxable year of the participant
following the participant's taxable year in which the participant terminates
employment in an aggregate amount not exceeding two times the lesser of: (i) the
sum of the participant's annualized compensation based on the participant's
annual rate of pay for the participant's taxable year preceding the taxable year
in which the participant terminates employment (adjusted for any increase during
that year that was expected to continue indefinitely if the participant had not
terminated employment); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(1 7) of the Code for
the year in which the participant terminates employment shall be exempt from
compliance with Section 409A of the Code pursuant to the exception for payments
under a separation pay plan as set forth in Section 1.409A-1(b)(9)(iii) of the
Regulations.

- 5 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Specific Plan Information

Plan Name

The IMS Health Incorporated Employee Protection Plan

Plan Type

Welfare/Severance Plan

Type of Administration
Self Administered

Plan Year

January 1 to December 31

Name and Address of Plan Sponsor

IMS Health Incorporated
83 Wooster Heights Road
Danbury, CT 06810

Name, Address and Telephone Number of Plan Administrator

The Employee Benefits Committee

Attention: General Counsel

IMS Health Incorporated

83 Wooster Heights Road

Danbury, CT 06810

203-448-4600

Agent for Service of Legal Process
IMS Health Incorporated

Service of legal process may also be
made upon the Plan Administrator
(see address above)

Source of Financing of Benefits

The general assets of the Corporation

Effective Date of this Amendment and Restatement of the Plan
January 1,2014

Employer Identification Number
06-1506026

Plan Number
506

- 6 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

II. Plan Terms

Introduction

The Plan provides severance benefits to eligible employees of the Corporation.

Plan Coverage

The Plan covers all full-time salaried employees and regular part-time salaried
employees of the Corporation and any affiliated company that the Committee has
designated to participate in the Plan (collectively referred to as the
"Corporation") who incur an "Eligible Termination" (as defined below). These
employees are referred to in this summary as "Eligible Employees."
Notwithstanding the foregoing, (a) an employee who has entered into an agreement
with the Corporation which expressly excludes such employee from participation
in this Plan (e.g., by naming this Plan or excluding participation in
Company-sponsored severance plans generally) and which remains in effect at the
date of such employee's termination of employment shall not be an Eligible
Employee; and (b) an employee who otherwise would qualify but who is not on the
United States payroll shall be an Eligible Employee only if so determined by the
Plan Administrator, and such Eligible Employee, and any employee of an
affiliated company who qualifies as an Eligible Employee shall be subject to
such additional terms and limitations as the Plan Administrator may consider
necessary or advisable; and (c) a worker who has signed an agreement with the
Corporation stating that he or she is not eligible to participate in the Plan
and any worker that the Corporation treats as an independent contractor, during
the period that the worker is so treated, regardless of whether such worker may
be determined to be an employee by administrative, judicial or other decision,
shall not be an Eligible Employee; and (d) effective January 1,2012, an employee
of SDI Health LLC on December 31, 2011 shall not be an Eligible Employee until
November 1, 2012; and (e) effective June 30, 2012, an employee of DecisionView,
Inc. on June 30, 2012 shall not be an Eligible Employee until April 20, 2013.
Each Eligible Employee shall be designated as within one of the groups specified
as "Selected Executives," "Level A," "Level B," or "Level C" as described in
Section III below.

Eligible Termination

Severance benefits are only payable under this Plan if an Eligible Employee
incurs an "Eligible Termination." An Eligible Termination means an involuntary
termination of an Eligible Employee's employment by the Corporation for any
reason except that an involuntary termination for "Cause", as defined below,
will not constitute an Eligible Termination and in the case of any Eligible
Employee designated as within Level A, B or C as described in Section III below,
an involuntary termination due to unsatisfactory performance will not constitute
an Eligible Termination unless otherwise determined by the Plan Administrator in
its sole discretion.

The foregoing notwithstanding, an Eligible Termination shall not include (a) a
unilateral resignation; or (b) any termination where an offer of employment is
made to the Eligible Employee of a comparable position at the Corporation.
Solely for the purpose of determining whether an Eligible Employee has received
an offer of a comparable position in connection with a Business Unit Acquisition
(as defined below), an Eligible Employee shall be considered to have received
such an offer if the offer is for employment with the entity that engaged in
such Business Unit Acquisition, the compensation payable pursuant to such offer
is not less than 100% of such Eligible Employee's base Salary with the Company
immediately prior to the Business Unit Acquisition and the principle

- 7 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

place of employment under such offer is not more than 30 miles away from such
Eligible Employee's principle place of employment with the Corporation
immediately prior to the Business Unit Acquisition. The determination of whether
an Eligible Employee has received an offer of a comparable position under any
other circumstances shall be determined by the Plan Administrator, in its sole
discretion.

"Business Unit Acquisition" for purposes of this Plan means the acquisition by
an entity unrelated to the Corporation of substantially all of the assets of a
business unit of the Corporation.

"Cause" for purposes of this Plan means:

(a)

Willful malfeasance or willful misconduct by the Eligible Employee in connection
with his or her employment;

(b)

Continuing failure to perform such duties as are requested by any employee to
whom the Eligible Employee reports, directly or indirectly or by the Board of
Directors of the Corporation;

(c)

Failure by the Eligible Employee to observe material policies of the
Corporation; or

(d)

The commission by the Eligible Employee of (i) any felony or (ii) any
misdemeanor involving moral turpitude.

Severance Benefits

If an Eligible Employee incurs an Eligible Termination not within a Change in
Control Period, he or she will be entitled to the Salary Continuation and
benefits described in Section III below for the period specified in Section III.
If the Eligible Termination occurs within a Change in Control Period, the
Eligible Employee shall be entitled to receive Salary Continuation in an amount
equal to 130% of the amount determined in accordance with Section III for the
period specified in Section III and benefits for the period specified in Section
III, except as otherwise provided below; provided, however, that if the
Corporation and the Eligible Employee have entered into a change in control
agreement or other agreement specifically providing for severance payments and
benefits upon specified terminations following a change in control of the
Corporation which is in effect at the date of the Eligible Termination (whether
or not severance payments and benefits are actually payable under such other
agreement), no Salary Continuation or benefits will be payable to the Eligible
Employee under this Plan. Under certain limited circumstances, however, the
Chief Executive Officer of the Corporation (or other officers to whom authority
is delegated) may alter the provisions of the Plan (by, for example, increasing
or reducing benefits otherwise payable under the Plan), but not the time or form
of payment of those benefits, in a manner that complies with Section 409A of the
Code. Severance benefits under the Plan may not, in any event, exceed the
limitations imposed by ERISA on severance payable under welfare benefit plans.

The Salary Continuation Period described herein will end and salary and benefits
payable under this Plan will cease upon the earlier of: (a) the end of the
Salary Continuation Period; (b) the Eligible Employee's reemployment by the
Corporation or any subsidiary or affiliate of the Corporation; or (c) the
Eligible Employee's earning compensation under any employment or compensatory
arrangement for services provided to any party other than the Corporation
(including as an employee, consultant, sole proprietor, security holder, or
otherwise in an arrangement in which anything of value is earned or accrued
based on the Eligible Employee's services). The Eligible Employee must inform
the Plan Administrator of any such employment or other

- 8 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

arrangement under which such services will be provided, prior to or upon
commencement of such employment or arrangement, including the date as of which
such employment or services commenced. The Corporation shall be entitled to take
any and all reasonable actions to recover from the Eligible Employee (or his or
her successor in interest) any payments made and the fair market value of any
benefits provided to the Eligible Employee with respect to which the Eligible
Employee is not entitled pursuant to this (or any other) section of the Plan.
The Eligible Employee (or his or her successor in interest) shall pay: (1) all
costs and expenses (including, but not limited to, attorneys' fees,
investigation costs, and collection agency fees) incurred by the Corporation in
enforcing its rights under this (or any other) section of the Plan; and (2)
interest, based on the prime rate (as published in the Wall Street Journal as of
the date the payment was made or the benefit provided) plus 2%, on any amounts
recovered from the date such amounts were paid or provided to the Eligible
Employee (or his or her successor in interest) to the date of recovery by the
Corporation. Unless otherwise determined by the Plan Administrator, the amount
of Salary payable during the period specified in Section III below shall be
reduced by each of the following amounts applicable to the Eligible Employee
(but not reduced to an amount less than zero):

 

·

the amount of any sign-on bonus or any other amount(s) paid by the Corporation
to the Eligible Employee (other than the payment of base Salary,
performance-related incentives, or reimbursement of business-related expenses
incurred by the Eligible Employee) in connection with the Eligible Employee's
commencement of employment, if such payment(s) occurred within twelve months of
the date of the Eligible Termination,

Or

 

·

the amount of any severance payments, termination payments or any other amounts
paid or payable to the Eligible Employee arising from or relating to the
termination of employment of the Eligible Employee by the Corporation on account
of pay-in-lieu-of- notice, severance pay, or similar benefits under other
benefit plans, severance programs, employment contracts, the requirements of any
works council or labor organization or applicable laws, such as the WARN Act.

If reduced in accordance with this paragraph, the aggregate amount of Salary
payable during the period specified in Section III shall be payable
proportionately over the period during which Salary Continuation is to be paid,
as specified in Section III.

The payment of severance benefits in excess of two weeks of Salary and benefits,
as provided in Section III, is conditioned upon the signing of a release and
agreement and such other documents that the Plan Administrator may require in a
form approved by the Plan Administrator. The release and agreement will require
an Eligible Employee's waiver of all claims, legal and contractual, against the
Corporation, its subsidiaries and affiliates. In addition, it may require, among
other things, that for the greater of a period of one year following termination
or through the end of the Salary Continuation Period described below, the
Eligible Employee (a) be reasonably available to consult and cooperate with the
Corporation on various matters and (b) not compete with the Corporation, its
subsidiaries and affiliates, or recruit or solicit their customers or employees.
The release and agreement will be provided to the Eligible Employee as soon as
administratively practicable following the Eligible Termination and must be
executed and returned to the Corporation eight days before the date of
commencement of payment of severance and benefits in excess of two weeks of
Salary and benefits. (In order to satisfy the exemption from Section 409A of the
Code described above, the date of commencement of payment of severance and
benefits in excess of two weeks of Salary and benefits shall be on or before the
earlier of: (i) the 90th day following the

- 9 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Eligible Termination, determined in the sole discretion of the Plan
Administrator; or (ii) March 15th of the calendar year following the year in
which the Eligible Termination occurred.)

IMPORTANT: If an Eligible Employee does not sign the release and agreement, he
or she will not be entitled to any benefits under the Plan in excess of two
weeks of Salary and benefits and will have NO RIGHT to any other severance
benefits under the Plan. If the release and agreement is signed, the payment of
severance benefits may be delayed until the end of any period during which an
employee is permitted by law to revoke a signed release. An Eligible Employee's
obligation under the agreement continues for the greater of one year following
termination or through the Salary Continuation Period, even if Salary
Continuation ends prior to expiration of this period.

Anything in this Plan to the contrary notwithstanding, payment of Salary
Continuation that is not exempt from compliance with Section 409A of the Code to
any Specified Employee upon separation from service shall not be made before the
date that is six months after the date of separation from service (or, if
earlier, the date of death of such Specified Employee). Any Salary Continuation
payment which is subject to the six-month delay in payment described in this
paragraph will be adjusted to reflect the deferred payment date by multiplying
the delayed payment by the product of the six-month CMT Treasury Bill annualized
yield rate as published by the U.S. Treasury for the date on which such payment
would have been made but for the delay multiplied by a fraction, the numerator
of which is the number of days by which such payment was delayed and the
denominator of which is 365. The adjusted payment shall be made at the beginning
of the seventh month following the Specified Employee's separation from service.

Certain terms are used in the description of Plan benefits contained in this
summary. These terms, and their meanings, are as follows:

"Annual Incentive" means an incentive, the amount of which is based on
performance conditions and eligibility rules of the respective IMS plan over a
one-year period.

"Sales Incentive" means an incentive, the amount of which is based on
performance conditions and eligibility rules of the respective IMS plan under a
one-year period.

"Benefits Continuation" means the continuation of medical, dental and life
benefits that are paid over the Salary Continuation Period, as described in
Section III.

"Change in Control" means the occurrence of one of the following events:

(a)any "Person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock in the Corporation) becomes the
"Beneficial Owners" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation's then-outstanding securities;

(b)during any period of 24 months (not including any period prior to the
Effective Date), individuals who at the beginning of such period constitute the
board of directors of the Corporation (the "Board"), and any new director (other
than (i) a director nominated by a Person who has entered into an agreement with
the Corporation to effect a transaction described in paragraphs (a),

- 10 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

(c), or (d) of this definition, (ii) a director nominated by any Person
(including the Corporation) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control, or
(iii) a director nominated by any Person who is the Beneficial Owner, directly
or indirectly, of securities of the Corporation representing 10% or more of the
combined voting power of the Corporation's securities) whose election by the
Board or nomination for election by the Corporation's stockholders was approved
in advance by a vote of at least two thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; 

(c)any transaction (or series of transactions) is consummated under which the
Corporation is merged or consolidated with any other company, other than a
merger or consolidation (i) which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 66 2/3% of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation and (ii) after which no Person
holds 20% or more of the combined voting power of the then-outstanding
securities of the Corporation or such surviving entity;

(d)a sale or disposition by the Corporation of all or substantially all of the
Corporation's assets is consummated or the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation; or

(e)the Board adopts a resolution to the effect that, for purposes of this Plan,
a Change in Control has occurred.

"Change in Control Period" means the period beginning upon a Change in Control
and ending at the end of the 12th month following the Change in Control.

"Salary" means an Eligible Employee's annual base Salary in effect at the time
of an Eligible Termination except, for purposes of determining the amount
payable during the Salary Continuation Period, the Plan Administrator may, in
its sole discretion, include an additional cash amount as part of the amount of
Salary, in order to reflect any periodic payment being received as compensation
by the Eligible Employee in addition to Salary immediately prior to termination
and to ensure comparability of benefits among Eligible Employees receiving
benefits under the Plan.

"Salary Continuation" means the Salary that is paid over the Salary Continuation
Period.

"Salary Continuation Period" means the total number of weeks over which Salary
Continuation is payable. The Salary Continuation Period will begin immediately
following the Eligible Termination, subject to the Eligible Employee's execution
and return of the release and agreement described above for Salary Continuation
in excess of two weeks.

"Specified Employee" means an employee who satisfies the requirements for being
designated a "key employee" under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code without regard to Section 416(i)(5) of the Code at any time during a
calendar year, in which case such employee shall be considered a Specified
Employee for the twelve-month period beginning on the first day of the fourth
month immediately following the end of such calendar year.

- 11 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

"Year of Service" means each full and partial year of employment with the
Corporation. Service will also include periods of employment prior to the
reorganization of Dun & Bradstreet or Cognizant Corporation to the extent they
were taken into account under the Dun & Bradstreet and Cognizant Career
Transition Plans prior to such reorganization. All partial years of employment
will be aggregated to determine an Eligible Employee's total Years of Service
under the Plan. Prior periods of employment with companies that are acquired or
become affiliated with the Corporation will not be taken into account unless
expressly approved by the Plan Administrator. For purposes of determining Salary
Continuation and Benefits Continuation payable to an Eligible Employee who is
re-employed by the Corporation, Years of Service taken into account for purposes
of determining any Salary Continuation previously paid to such reemployed
Eligible Employee under the Plan or any previous severance plan of the
Corporation or its predecessor companies shall be disregarded in determining
such Eligible Employee's Salary Continuation and Benefits Continuation upon an
Eligible Termination following such reemployment.

III. Salary and Benefits Continuation Information

Salary Continuation

An Eligible Employee who has an Eligible Termination will be assigned to a
Designated Group as follows:

 

Designated Group

 

Participation Criteria

 

Salary Range

Selected Executives

 

Persons who have entered into N/A
Change in Control Agreements

 

 

 

 

 

 

 

A

 

Persons who have not entered
into Change in Control
Agreements

 

Salary greater than or equal to $150,000

 

 

 

 

 

 

 

Persons who have not entered
into Change in Control
Agreements

 

Salary between $75,000 and
$149,000

 

 

 

 

 

 

 

All other Eligible Employees

 

Salary less than $75,000

- 12 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

An Eligible Employee's Designated Group assignment will determine the period of
Salary and Benefits Continuation upon an Eligible Termination in accordance with
the following table:

 

 

Selected Executives

Group A

Group B

Group C

Less than 1 Year

26 weeks of

16 weeks of

8 weeks of Salary

4 weeks of Salary

of Service

Salary and

Salary and

and Benefits

and Benefits

 

Benefits

Benefits

Continuation

Continuation

 

Continuation

Continuation

 

 

One or more

1.5 weeks of

1.5 weeks of

1 week of

I week of Salary

Years of Service

Salary and

Salary and

Salary and

and Benefits

 

Benefits

Benefits

Benefits

Continuation per

 

Continuation

Continuation per

Continuation per

$10,000 of Salary

 

per $10,000

$10,000 of Salary

$10,000 of Salary

plus

 

of Salary
plus

plus

plus

1.5 weeks of

 

3 weeks of

2 weeks of

2 weeks of

Salary and

 

Salary and

Salary and

Salary and

Benefits

 

Benefits

Benefits

Benefits

Continuation for

 

Continuation

Continuation for

Continuation for

each Year of

 

for each Year of Service,

subject to

minimum and

maximum

each Year of Service,

subject to

minimum and

maximum

each Year of Service,

subject to

minimum and

maximum

Service,

subject to

minimum and

maximum

 

 

Minimum

26 weeks

16 weeks

8 weeks

4 weeks

Maximum

104 weeks

78 weeks

52 weeks

52 weeks

Salary will be payable semi-monthly throughout the Salary Continuation Period.
The amount of the semi-monthly payments will be at your annualized Salary rate.

Sample Calculation

If an employee has 16 Years of Service with the Corporation and is earning a
Salary equal to $110,000 at the time of an Eligible Termination, the employee
will receive semimonthly payments at the annualized rate of $110,000 as below:

1.0 x ($1 10,000/$10,000) = 11 weeks

plus

2.0 x 16 = 32.0 weeks

Resulting in a total of 43 weeks of Salary

- 13 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Benefits Continuation

Medical, dental and life insurance benefits will continue throughout the Salary
Continuation Period at the levels in effect for the Eligible Employee
immediately prior to the Eligible Termination but in no event greater than the
levels in effect for active employees generally during the Salary Continuation
Period, provided that the Eligible Employee shall pay the employee portion of
any required premium or contribution and that continuation of any medical
flexible spending accounts will be on an after-tax basis only. Any period during
which an Eligible Employee and his or her dependents may be entitled to
continued medical coverage following an Eligible Termination pursuant to federal
or state laws will commence as of the Eligible Termination and not the end of
the Salary Continuation Period.

Eligible Employees do not accrue or earn vacation or time-off benefits during
the Salary Continuation Period.

Termination of Salary and Benefits Continuation

The Salary Continuation Period described herein will end and salary and benefits
payable under this Plan will cease upon the earlier of: (a) the end of the
Salary Continuation Period; (b) the Eligible Employee's reemployment by the
Corporation or any subsidiary or affiliate of the Corporation; or (c) the
Eligible Employee's earning compensation under any employment or compensatory
arrangement for services provided to any party other than the Corporation
(including as an employee, consultant, sole proprietor, security holder, or
otherwise in an arrangement in which anything of value is earned or accrued
based on the Eligible Employee's services). The Eligible Employee must inform
the Plan Administrator of any such employment or other arrangement under which
such services will be provided, prior to or upon commencement of such employment
or arrangement, including the date as of which such employment or services
commenced. The Corporation shall be entitled to take any and all reasonable
actions to recover from the Eligible Employee (or his or her successor in
interest) any payments made and the fair market value of any benefits provided
to the Eligible Employee with respect to which the Eligible Employee is not
entitled pursuant to this (or any other) section of the Plan. The Eligible
Employee (or his or her successor in interest) shall pay: (I) all costs and
expenses (including, but not limited to, attorneys' fees, investigation costs,
and collection agency fees) incurred by the Corporation in enforcing its rights
under this (or any other) section of the Plan; and (2) interest, based on the
prime rate (as published in the Wall Street Journal as of the date the payment
was made or the benefit provided) plus 2%, on any amounts recovered from the
date such amounts were paid or provided to the Eligible Employee (or his or her
successor in interest) to the date of recovery by the Corporation.

Annual Incentives

If you were an eligible participant of the IMS Annual Incentive Plan (AIP) or
IMS Business Development Plan (BD) for more than 6 full months during the plan
year, you may be eligible to receive a prorated award. This does not mean you
are guaranteed to receive an award or any particular payment amount, as
incentive awards are subject to funding and an assessment of your performance by
management on all plan components. If applicable, your incentive target will be
prorated based on the number of days worked and the effective date of any
change(s) to base salary and/or target percentage during the plan year. All
applicable awards will be paid in the March timeframe in the year following the
plan year.

- 14 -

 

EPP 2014 Restatement Final

--------------------------------------------------------------------------------

 

Sales Incentives

An eligible participant whose termination occurs during the performance period
may be eligible to receive a prorated incentive award for the performance period
in which the termination occurred. If applicable, your incentive target will be
prorated based on the number of days worked during the performance period. The
amount payable will be subject to plan performance applicable to you and will be
paid at the time the incentive payments would have been paid if an Eligible
Termination had not occurred.

Stock Options

Upon termination of employment, any and all exercisable (vested) stock options
held by an Eligible Employee either shall forfeit, or will remain exercisable
for a limited period of time as set forth in the applicable stock option plan(s)
and grant agreement distributed to plan participants. Unvested stock options
shall forfeit immediately upon termination of employment.

Outplacement Services

An Eligible Employee will be entitled to such reasonable outplacement services
as may be provided by the Corporation. The Corporation will inform all Eligible
Employees of the availability of outplacement services. Any such outplacement
services provided to an Eligible Employee will not extend beyond the last day of
the second calendar year following the calendar year in which the Eligible
Employee's Eligible Termination occurred, provided that any reimbursement for
outplacement expenses may be paid by the last day of the third calendar year
following the calendar year in which the Eligible Employee's Eligible
Termination occurred.

Death During Salary Continuation Period

In the event of an Eligible Employee's death during the Salary Continuation
Period, the Salary Continuation and Incentive amounts will continue to be paid
to the Eligible Employee's estate at the time or times otherwise provided for in
this Plan. The payment of all other benefits under the Plan will cease.

No Further Grants

Following an Eligible Employee's termination of employment and in accordance
with the applicable plans and programs, no new grants, awards or contributions
will be made to, by or on behalf of him or her under any plan or program of the
Corporation including, but not limited to, an Incentive Plan and any stock
option, retirement or savings plan. In addition, participation in all
Corporation benefit plans (other than the medical, dental and life insurance
coverage which may be continued under this Plan) will cease upon termination of
employment.

 

 

 

- 15 -

 

EPP 2014 Restatement Final